UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2066



D. JOHNSON WILLIS,

                                              Plaintiff - Appellant,

          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT, Individually and as Town Mayor;
CHARLES C. JONES, Individually and as Member
of Town Council; EDWARD EUBANKS, Individually
and as Member of Town Council; C. GLENN
SPIVEY, Individually and as Town Clerk; CAROL
M. HOOD, Personal Representative of the Estate
of James H. Hood; ANN BROCK, Individually and
as former Town Council Member; SHERI M. DAVEN-
PORT, Individually and as former Town Counsel;
JAMES R. FRANCK, Individually and as Town Tree
Expert,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-89-4-H)


Submitted:   January 23, 1997             Decided:   January 29, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
D. Johnson Willis, Appellant Pro Se. Charles Christopher Hender-
son, Trenton, North Carolina; Dal Floyd Wooten, III, Kinston, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Willis
v. Town of Trenton, NC, No. CA-96-89-4-H (E.D.N.C. July 24, 1996).

We deny Appellant's motion to amend his notice of appeal. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2